IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 94-20651
                           Summary Calendar
                        _____________________


           IN THE MATTER OF: TIGHE ANTHONY and
                             NANCY LEE MERELLI,

                                      Debtors.

           FRANK MCINTYRE,

                                      Appellant,

           v.

           NANCY LEE MERELLI and TIGHE ANTHONY,

                                      Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (CA H 94 1752)
_________________________________________________________________
                         (April 14, 1995)


Before KING, JOLLY, and DeMOSS, Circuit Judges.

PER CURIAM:*

     The   district   court   correctly   dismissed   appellant   Frank

McIntyre's appeal. The bankruptcy court judgment appealed from was

entered on October 23, 1992.    Under Bankruptcy Rule 8002, a notice


     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
of appeal must be filed within ten days of the date of entry of the

judgment.   The ten-day period may be extended once, for a maximum

of twenty days, upon a showing of excusable neglect.     McIntyre's

motion for leave to appeal was filed more than five months after

the entry of judgment by the bankruptcy court.     McIntyre argued

that he lacked actual notice of the entry of the bankruptcy court's

judgment.    But, as the district court correctly pointed out,

McIntyre's lack of notice of the entry of judgment is irrelevant.

Under Bankruptcy Rule 9022, lack of notice of the entry of a court

order does not affect the time to appeal or authorize the court to

relieve a party for failure to file a timely appeal.   We agree with

the district court that Bankruptcy Rule 9022 should be construed in

the same manner as Fed. R. Crim. P. 49(b), i.e., it is mandatory

and precludes out-of-time appeals. See United States v. Awalt, 728
F.2d 704, 705 (5th Cir. 1984).

     The district court's order dismissing McIntyre's appeal is

AFFIRMED.




                                 2